DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, Species 5 in the reply filed on 1/21/21 is acknowledged.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No. 10,183,380. Although the claims at issue are not identical, they are not patentably distinct from each the patent fully encompasses the subject matter of the instant application.  The claims of the patent are narrower than the instant application and discloses the subject matter of the instant application. 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           A) Applicant recites “a machine” in claims 16 and 20.  It is unclear whether applicant is intending to recite an additional machine or whether the recited limitations lacks proper antecedent basis and applicant is intending to refer back to the previously recited “machine” in claim 1 line 21.  It appears as if applicant is intending to refer back the previously recited machine and applicant intended to recite “the machine”. For the purpose of examination, it is interpreted as if applicant intended to recite “the machine” in claims 16 and 20. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Maximize your Vision Fixtureing for Vision Systems” by R & R Fixtures in view of Polat (WO 2006/129264). 

9. 	Regarding to Claim 1, R&R Fixtures, discloses a modular fixture plate system [as can be seen from the Figures in R & R fixture, as well as displayed below in Figure 1 which is an annotated version of the article by R & R fixtures for clarity] comprising: at least one fixture plate (FP, as can be seen from Figure 1 below); a top surface (a top surface of FP); and a plurality of holes (holes in FP) formed in said top surface [as can be seen from Figure 1 below], said plurality of holes (holes in FP) being configured to mount a hold down (HD, Figure 1 below) to said at least one fixture plate (FP) for securing a workpiece to said at least one fixture plate [as can be seen from the Figures in R & R fixtures, as well as Figure 1 below]; and a docking plate (DP, as can be seen from Figure 1 below); and wherein said docking plate (DP) is configured to be mounted to a machine (machine 400 x 400 or larger, as described on page 1 of the article by R&R Fixtures).  
		The article by R&R Fixtures discloses the docking plate (DP and fixture plate (FP) being connected by magnets rather than having an interlocking connection formed by a male projection or female recess on the fixture plate mating with a male projection or female recess of the docking plate.  Polat, however, discloses plates connected with an interlocking connection formed by male projections and female recesses (18) [as can be seen from Figure 2 in Polat].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic connection, as disclosed by the article by R &R Fixtures to include an interlocking fixture having a male projection and female recess, as a well-known alternate connection method for securely connecting two parts.   










 Figure 1: Annotated Version of article by R & R Fixtures displaying elements for   clarity. 

    PNG
    media_image1.png
    981
    818
    media_image1.png
    Greyscale

10.  	Regarding to Claim 2, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said at least one interlocking fixture plate (FP) comprises a male projection end and a female recess end [as can be seen from Figure 2 in Polat].

11.     Regarding to Claim 3, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said at least one interlocking fixture plate (FP) the male end comprises a plurality of male projections [as can be seen from Figure 2 in Polat].

12. 	Regarding to Claim 4, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said at least one interlocking fixture plate (FP) the female end comprises a plurality of female recesses [as can be seen from Figure 2 in Polat].

13.     Regarding to Claim 5, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1. However, the combination of R & R Fixtures modified by Polat does not explicitly disclose having a plurality of interlocking fixture plates. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by the combination of R & R Fixtures and Polat to include a plurality of interlocking fixture plates, as a mere duplication of parts as well as a mere upscaling of the apparatus. 

14. 	Regarding to Claim 6, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said docking plate (DP) comprises at least one male projection [as can be seen from Figure 2 in Polat].

15. 	Regarding to Claim 7 R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said the docking plate (DP) comprises a plurality of male projections [as can be seen from Figure 2 in Polat].

16. 	Regarding to Claim 8, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said the docking plate (DP) comprises at least one female recess [as can be seen from Figure 2 in Polat].

17.      Regarding to Claim 9, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said docking plate comprises a plurality of female recesses [as can be seen from Figure 2 in Polat].

18. 	Regarding to Claim 10, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1. However, the 

19.  Regarding to Claim 11, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] to claim 1 wherein said the at least one interlocking fixture plate (FP) comprises at least one threaded hole  (interchangeable subplates with threaded holes, as described on page 1 of the article by R&R Fixtures) formed therein.

20. Regarding to Claim 12, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 11 wherein said at the least one interlocking fixture plate (FP) comprises a plurality of threaded holes (interchangeable subplates with threaded holes, as described on page 1 of the article by R&R Fixtures) formed therein.

21. Regarding to Claim 13, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 12 wherein said the plurality of threaded holes (threaded holes, as described on page 1 of the article by 

22. 	Regarding to Claim 14, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 further comprising at least one magnet (as described under the “Magnetically load vision plates and Fixtures” section on page 2 of the article by R&R Fixtures) carried by at least one of said at the least one interlocking fixture plate (FP) and the docking plate (DP) [as described on page 2 and can be seen from the Figures in R&R Fixture].

23. 	Regarding to Claim 15, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 14 further comprising at least one magnet (as described under the “Magnetically load vision plates and Fixtures” section on page 2 of the article by R&R Fixtures) carried by said at least one interlocking fixture plate (FP) and at least one magnet (as described under the “Magnetically load vision plates and Fixtures” section on page 2 of the article by R&R Fixtures)  carried by said docking plate DP) [as described on page 2 and can be seen from the Figures in R&R Fixture].

24.	 Regarding to Claim 16, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 further comprising a base plate (vision fixture and frame, as described on page 1 of the article by R &R Fixtures) for attachment to a machine (as described on page 1 of the article by 

25. 	Regarding to Claim 17, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said the at least one male projection and said the at least one female recess are formed [as can be seen from Figure 2 in Polat]. However, the combination of R & R Fixtures and Polat does not explicitly disclose the connection being a dovetail configuration. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of R & R Fixtures and Polat to include a dovetail connection, as a well-known alternate connection for securely connecting parts. 

26. 	Regarding to Claim 20, R & R Fixtures modified by Polat discloses the modular fixture plate system [Figure 1 above] according to claim 1 wherein said docking plate (DP) comprises at least one mounting hole (hole in DP) for mounting said docking plate to a machine [as can be seen from the figures in R & R Fixtures]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726